Citation Nr: 1717806	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neurological condition, manifested by headaches, to include as secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety disorder and depression.

3.  Entitlement to a rating in excess of 10 percent for a low back disability, prior to January 5, 2012, and in excess of 60 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for a cervical spine disability, prior to January 4, 2013, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1984 and from June 2009 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  An October 2010 rating decision denied entitlement to service connection for a headache conditions and granted entitlement to service connection for a low back disability and a cervical spine disability, assigning evaluations of 10 percent for both disabilities.  A May 2011 rating decision granted entitlement to service connection for adjustment disorder with mixed anxiety and depression and assigned an evaluation of 30 percent.  Jurisdiction of the Veteran's case is currently with the VA RO in Detroit, Michigan.

A July 2013 rating decision of the Detroit RO increased the disability ratings for the Veteran's low back disability and cervical spine disability to 60 percent, effective from January 5, 2012, and January 4, 2013, respectively.  As the July 2013 decision did not represent a total grant of benefits sought on appeal the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the October 2016 hearing, the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

Regarding the Veteran's claim of entitlement to service connection for a neurological condition, the Board notes that the Veteran's initial claim was for service connection for headaches.  Pursuant to relevant case law, a veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors for the adjudicator to consider, in determining the scope of a claim, are a veteran's descriptions of the claim and symptoms as well as the information submitted, or obtained by VA, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In the present case, the evidence developed during the processing of this claim reflects the Veteran's contention that her headaches may be caused by lesions on the brain that developed as result of service.  Given the foregoing, the Board has recharacterized the issue as styled on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Clemons and Brokowski.

The issue of entitlement to service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the October 2016 Board hearing, the Veteran withdrew her appeal of the issue of entitlement to an increased rating for adjustment disorder with mixed anxiety disorder and depression.

2.  On the record at the October 2016 Board hearing, the Veteran withdrew her appeal of the issue of entitlement to an increased rating for a low back disability.

3.  On the record at the October 2016 Board hearing, the Veteran withdrew her appeal of the issue of entitlement to an increased rating for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the claim of entitlement to an increased rating for adjustment disorder with mixed anxiety disorder and depression; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal are met with respect to the claim of entitlement to an increased rating for a low back disability; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal are met with respect to the claim of entitlement to an increased rating for a cervical spine disability; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204 (a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

At her Board hearing in October 2016, prior to the issuance of a final decision, the Veteran expressed her desire to withdraw her appeal of the issues of increased ratings for adjustment disorder, a low back disability, and a cervical spine disability.  The undersigned Veterans Law Judge confirmed that request on the record.  Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C.A. § 7105 (d)(5).  Accordingly, the Board will dismiss the appeal of the issues of increased ratings for adjustment disorder, a low back disability, and a cervical spine disability.


ORDER

The appeal of the issue of entitlement to an increased rating for adjustment disorder with mixed anxiety disorder and depression is dismissed.

The appeal of the issue of entitlement to an increased rating for a low back disability is dismissed.

The appeal of the issue of entitlement to an increased rating for a cervical spine disability is dismissed.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issue on appeal.

Outstanding Records

The record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, the Veteran reported that she received treatment at the Detroit VA Medical Center (VAMC) from June 2010 to the present.  See July 2011 21-4142.  Moreover, in the July 2013 supplemental statement of the case, the RO indicated that it had reviewed VA treatment records from the Ann Arbor and Detroit VAMCs dated from May 2010 to June 2013.  However, other than a copy of a May 2011 radiology report from the Detroit VAMC that was submitted by the Veteran, there are no VA treatment records associated with the claims file.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  It also appears that there are relevant VA treatment records that were not obtained by the AOJ.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records from May 2010 to the present, including those indicated above that were reviewed by the RO, as indicated in the July 2013 supplemental statement of the case.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The record also reflects that there may be outstanding private treatment records.  In this regard, accompanying the Veteran's July 2011 notice of disagreement were multiple authorization forms for the RO to obtain private treatment records in support of her claim.  However, there is no indication that the RO attempted to obtain these records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to her appeal, those records must be obtained on remand.

The record also indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, at the October 2016 Board hearing, the Veteran testified that she was denied SSA disability benefits and that the records were relevant to her headache claim.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  In this regard, the Veteran filed her initial claim in April 2010 (two months before her discharge) as a Pre-Discharge Compensation Claim.  She indicated that she submitted copies of her service treatment records to the VA in Washington when she first initiated the claim.  See July 2010 Correspondence.  The October 2010 rating decision and December 2012 statement of the case list as evidence "Service treatment records, (veteran's copies) from September 27, 2006 through March 31, 2010."  A review of the service treatment records associated with the claims file reflects that they are noted as being "Vet Copies," and that they do not include any records subsequent to March 2010.  There is no evidence that the AOJ requested the Veteran's complete service treatment records for her 2009-2010 period of service, particularly including any records generated after March 31, 2010.  Any such records are particularly relevant here because, as discussed below, the issue of aggravation of a pre-existing headache disability is potentially raised in this case.  Accordingly, on remand, the AOJ should undertake appropriate efforts to obtain any outstanding service treatment records.

Service Connection

The Veteran seeks service connection for a neurological condition, manifested by headaches.  The Veteran has stated that she entered her second period of active duty with a pre-existing headache condition, which was aggravated by exposure to mold, mildew, and asbestos.  See October 2012 Statement in Support of Claim; July 2011 Notice of Disagreement.  The Veteran, however, also stated that the headache condition was not disabling at the time of entrance, although she did have a history of headaches, and that her current headaches are different from the type previously experienced.  See October 2016 Hearing Transcript.  The Veteran also submitted evidence that her headaches may be caused by brain lesions that were discovered in December 2010.  Alternatively, the Veteran contends that her current headache condition is caused or aggravated by her service-connected low back and neck disabilities.  See October 2016 Correspondence; October 2016 Hearing Transcript.

Service treatment records show that the Veteran denied a history of headaches during a September 2006 enlistment examination for the Army Reserves.  Personnel records show that the Veteran was activated for mobilization to Fort Lewis with a report date of June 15, 2009.  A June 17, 2009 service treatment record reflects that the Veteran was seen for a "rush" periodic health assessment due to her mobilization.  She reported being in good health, and she denied systemic symptoms and generalized pain.  She was diagnosed with a reflux condition and nicotine dependence and found to be fit for mobilization.  A June 18, 2009 service treatment record shows that the Veteran underwent further consultation and was found to be "cleared to deploy."  A June 19, 2009 pre-deployment health assessment shows that the Veteran reported being in excellent health, with no medical problems, and she was found fit to deploy.  

In July 2009, the Veteran reported that her pre-existing back disability had become worse, but she denied headaches.  She was referred for a medical evaluation board (MEB) due to her low back disability.  In conjunction with an August 2009 MEB examination, the Veteran reported on a report of medical history form that she had a history of frequent and severe headaches.  A September 2009 MEB Narrative Summary shows that the Veteran reported a history of headaches since 2008, which had improved recently since she got reading glasses.  The resulting October 2009 MEB report reflects that the Veteran's headaches met retention standards.  A December 2009 service treatment record shows that the Veteran denied headaches.  A February 2010 service treatment record shows that the Veteran reported headaches for four to five months, new onset, worse in the past month.  She also reported that the headaches started in the neck area.  As noted above, there are no service treatment records dated from April 2010 through the Veteran's discharge in June 2010.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported that she had been getting headaches since 2008 "more so chronic and daily since 2009."  The examiner diagnosed the Veteran with chronic tension headaches, but did not offer an opinion as to etiology.  

In a June 2011 statement, the Veteran reported that she was in an automobile accident in December 2010, and during treatment, it was discovered that she had "white matter and an 8mm polyp in left maxillary sinus."  The Veteran indicated that during service she "was housed in buildings with mold and mildew."  The Veteran submitted a brain MRI report from December 2010 showing scattered periventricular and subcortical hypertensities bilaterally.  The report also showed that "demyelinating disease is a distinct consideration."  In June 2011, the Veteran submitted an updated MRI report showing a clinical history of "auto accident 12/6/10 with daily headaches."  The impression was "scattered areas of gliosis bilaterally" and "differential diagnosis again includes vascular etiology versus demyelinating disease."  

In an October 2012 statement, the Veteran asserted that her "headaches worsened when I went on active duty and [I] slept in asbestos filled buildings."  

In January 2013, the Veteran submitted a Headaches Disability Benefits Questionnaire (DBQ) from a private physician.  The physician indicated that the Veteran "had a lifelong history of tension headaches.  She states that they intensified after mobilization to Washington State."  The physician indicated that the Veteran's herniated cervical disc was a condition that was related to the headaches and that the MRI showing scattered areas of gliosis was a significant diagnostic test finding.  The physician did not offer an etiology opinion.  

In an October 2016 statement, the Veteran's VA physician indicated that the Veteran "has a diagnosis of headache which is a direct reflection of her other medical issues of neck and back pain."  The same physician submitted a December 2016 letter indicating that the Veteran was under her "neurologic care for her medical complaints."  The physician stated that she reviewed the Veteran's VA medical records dating to 2010.  The physician indicated that the Veteran "has a baseline migraine syndrome which worsened after an MVA in 2010."  The physician further stated that the "MVA directly contributed to cervical disc herniation that aggravate her headache syndrome."  

Every veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on entrance into service, or where clear and unmistakable (i.e., obvious and manifest) evidence demonstrates that the defect, infirmity, or disorder (1) existed prior to service and (2) was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A mere "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

In the present case, the Board finds that the presumption of soundness applies.  The Veteran was afforded three separate health assessments over a three day period contemporaneous with her entrance onto active duty in June 2009; however, no headache disorder was noted, and she was found fit to deploy.  Therefore, the presumption of soundness attaches, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  

As noted above, the September 2010 VA examiner did not discuss the etiology of the Veteran's headache condition, nor did he address whether any such condition clearly and unmistakably existed prior to service and was not aggravated by service.  Based on the above facts, the Board finds that further medical examination and opinion is necessary to make a determination in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Furthermore, the Board also notes that service connection may be presumed for certain diseases, enumerated at § 3.309, including organic diseases of the nervous system, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a). 

As such, given the evidence showing possible organic brain diagnoses within a year of the Veteran's discharge, the VA examination should also clarify whether the Veteran has any additional neurological disorders, particularly those enumerated by § 3.309.

Further, the Veteran raised the theory of entitlement to service connection for a headache disorder as secondary to a service-connected disability during the October 2016 hearing.  To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  Additionally, the VA examiner should opine as to whether any currently diagnosed neurological disorder is at least as likely as not caused by or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA compliant notification letter that includes notice regarding how to establish secondary service connection.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issue on appeal from the Ann Arbor and Detroit VAMCs dated from May 2010 to the present, particularly including the records reviewed by the AOJ from the Ann Arbor and Detroit VAMCs dated from May 2010 to June 2013 as indicated in the July 2013 supplemental statement of the case.  If no such records are located, that fact should be documented in the claims file.

3. Send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The Veteran should be asked to supply the names, addresses, and approximate dates of treatment for any private medical care providers relevant to her claim.  

Additionally, obtain copies of the following private treatment records, as authorized by the Veteran in the July 2011 VA Authorization and Consent to Release Information forms, and associate them with the claims file.  If additional authorization is required, contact the Veteran and obtain such authorization prior to attempting to obtain such private treatment records.

a.  Dr. K. Bottesi

b.  MRI Center Oakland

c.  Dr. M. Kenneson

d.  Dr. P. Kerkar

e.  St. John Macomb Hospital

All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159 (c)(1).

4. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

5. Take all appropriate actions to attempt to obtain any outstanding service treatment records from the Veteran's second period of active service, particularly including records dated from March 2010 until June 2010.

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and her representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

6. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any neurological disorders diagnosed proximate to or during the pendency of this appeal (i.e., since April 2010). 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

After reviewing the record and examining the Veteran, the examiner is asked to address each of the following:  

(a) Clearly indicate all neurological disorders diagnosed proximate to or during the pendency of this appeal (i.e., since April 2010), to include any neurological disorders enumerated in 38 C.F.R. § 3.309, such as an organic disease of the nervous system.  The examiner should specifically comment on the December 2010 and June 2011 MRI reports showing possible demyelinating disease.  

(b) For EACH neurological disorder diagnosed proximate to or during the pendency of this appeal (i.e., since April 2010), to specifically include, but not limited to, a headache disorder, the physician should opine as to whether that disability clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed the Veteran's June 2009 entry into active service.

(c) If pre-existence is demonstrated clearly and unmistakably, the physician should then opine whether that disorder was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.  If necessary, and to the extent possible, reconcile this opinion with the Veteran's lay statements regarding onset and severity of her current headache symptoms.

If it is found that there is clear and unmistakable evidence that a particular disorder existed prior to service AND that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

(d) If, however, the physician cannot clearly and unmistakably determine that a particular neurological disorder pre-existed military service, OR that any preexisting disability was not aggravated in service, the physician must take as conclusive fact that the Veteran was sound on entrance into onto active duty, with respect to that disorder.

After presuming such, the physician should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any neurological disorder diagnosed during the pendency of this appeal had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's reports of exposure to mold, mildew, and asbestos while staying in old barracks at Fort Lewis.  

(e) Notwithstanding the answers to questions (b) through (d) above, is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed neurological disorder diagnosed proximate to or during the pendency of this appeal (i.e., since April 2010), to specifically include, but not limited to, a headache disorder, is proximately due to or caused by the Veteran's service-connected low back or cervical spine disability?  

(f) If not, is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed neurological disorder diagnosed proximate to or during the pendency of this appeal (i.e., since April 2010), to specifically include, but not limited to, a headache disorder, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected low back or cervical spine disability?

If the examiner determines that the Veteran's neurological disorder is aggravated by her a service-connected disability, the examiner should report the baseline level of severity of the neurological disorder prior to the onset of aggravation.  If some of the increase in severity of the neurological disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should specifically review and comment on the October 2016 and December 2016 statements of the Veteran's VA physician N. Juopperi, DO, who indicated that the Veteran's headache disorder was related to her low back and cervical spine disabilities.  If necessary, and to the extent possible, the examiner should reconcile his or her opinion with Dr. Juopperi's findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for headaches, VA and private treatment records documenting treatment for headaches and other neurological conditions, including brain lesions and possible demyelinating disease, and the Veteran's statements regarding onset of her symptoms.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


